UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          MULLIGAN, HERRING, and BURTON
                              Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                        Staff Sergeant DAVID L. STAPLES
                          United States Army, Appellant

                                   ARMY 20130704

               Headquarters, National Training Center and Fort Irwin
          Douglas K. Watkins and Timothy P. Hayes, Jr., Military Judges
         Lieutenant Colonel Gail A. Curley, Staff Judge Advocate (pretrial)
       Lieutenant Colonel Jeffrey A. Miller, Staff Judge Advocate (post-trial)


For Appellant: Captain Brian D. Andes, JA; Mr. William E. Cassara, Esq. (on
brief).

For Appellee: Major A.G. Courie III, JA; Captain Scott L. Goble, JA (on brief).


                                    30 October 2015
                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

Per Curiam:

       A military judge, sitting as a general court-martial, convicted appellant,
contrary to his pleas, of one specification of rape, in violation of Article 120,
Uniform Code of Military Justice, 10 U.S.C. § 920 (2006 & Supp. V 2012)
[hereinafter UCMJ]. Pursuant to his pleas, the military judge convicted appellant of
one specification of failure to obey a lawful order 1 and one specification of adultery
in violation of Articles 92 and 134, UCMJ, 10 U.S.C. §§ 892, 934 (2006). The
military judge sentenced appellant to a dishonorable discharge, confinement for
fifteen years, and reduction to the grade of E-1. The convening authority approved
the findings and sentence but waived automatic forfeitures for a period of six months
with direction that these funds be paid to Mrs. RJ.

1
 Appellant pled guilty to the failure to obey a lawful order but excepted the words,
“why are you doing this to me, I said I’m sorry.” The government offered evidence
of the excepted words and the military judge found appellant guilty of the
specification except the words, “I said I’m sorry.”
STAPLES—ARMY 20130704

      This case is before us pursuant to Article 66, UCMJ. Appellant raises three
assignments of error, one of which merits discussion and relief. The matters
personally raised by appellant pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982), are without merit.

                                   BACKGROUND

       Appellant’s court-martial concluded on 9 August 2013. Trial counsel and
defense counsel received the record of trial for review on 3 December 2013 and
completed review on 7 and 19 December 2013, respectively. The military judge
authenticated the record of trial on 3 February 2014. The staff judge advocate signed
his recommendation (SJAR) on 12 February 2014 and served it in conjunction with
the authenticated record of trial on appellant’s defense counsel on 14 February 2014.
Appellant received the authenticated record of trial and SJAR on 28 February 2014.
The government received post-trial matters on behalf of the appellant on 3 April
2014. The staff judge advocate signed the addendum on 18 April 2014 and the
convening authority took action the same day. This court received the record of trial
on 30 April 2014.

                              LAW AND DISCUSSION

       In United States v. Moreno, our superior court established timeliness
standards for various stages of the post-trial and appellate process. 63 M.J. 129,
142-43 (C.A.A.F. 2006). The Moreno standard applicable in this case is that
a convening authority should take action within 120 days after the trial is
completed. 2 Id. at 142. Failure to satisfy this standard creates a “presumption of
unreasonable delay,” prompting this court to apply and balance the four factors set
out in Barker v. Wingo, 407 U.S. 514, 530 (1972), in order to determine whether
appellant’s due process rights were violated by the delays. See Moreno, 63 M.J. at
136.

        Taking over 252 days to process appellant’s case from trial completion to
initial action is presumptively unreasonable and violates the standard for timeliness.
Id. at 142. In the face of this lengthy delay, our next step is to apply and balance the
four factors set out in Barker, in order to determine whether appellant’s due process
rights were violated. Id. at 136.




2
  Two other standard—timeliness of docketing with this court after initial action and
timeliness of appellate review before this court—are not relevant in appellant’s case.
Moreno, 63 M.J. at 142-43.


                                           2
STAPLES—ARMY 20130704

       The post-trial processing time in appellant’s case is 252 days from sentence to
action. The government served defense counsel with the record of trial for review
116 days after the conclusion of appellant’s trial. Defense counsel completed their
review of the record and requested speedy post-trial processing in sixteen days,
twelve days after the trial counsel. On 14 February 2014, the government served
defense counsel with the staff judge advocate recommendation (SJAR), and appellant
received the SJAR on 28 February 2014. Thirty-four days elapsed before post-trial
matters were submitted to the staff judge advocate, 3 which was 237 days after
appellant’s trial. Additionally, Rule for Courts-Martial 1106(f)(5) automatically
grants defense ten days to submit post-trial matters. With twenty-five days of delay
attributable to the defense, the processing time from trial to initial action is 227
days. See United States v. Garman, 59 M.J. 677 (Army Ct. Crim. App. 2003). The
delay from trial to initial action is 107 days more than where this court presumes
unreasonable delay in post-trial processing between sentence and action. See
Moreno, 63 M.J. at 142. This facially unreasonable delay triggers our review of the
remaining Moreno factors: reasons for the delay; timely assertion of the right to
speedy post-trial review; and prejudice. Id. at 135-36.

       As to the second Moreno factor, the explanation by the SJA is “The only court
reporter assigned to Fort Irwin attended the Warrior Leader Course (WLC) from 14
July 2013 to 12 August 2013 and was on leave for approximately two weeks prior to
reporting to the course. Upon her return, in addition to transcribing the subject case,
she also had to transcribe another contested court-martial which was conducted the
day prior to completion of the subject case.” Our superior court has held that
“personnel and administrative issues . . . are not legitimate reasons justifying
otherwise unreasonable post-trial delay.” United States v. Arriaga, 70 M.J. 51, 57
(C.A.A.F. 2011). The reasons for the delay weigh in favor of appellant.




3
  Pursuant to the Fiscal Year 2014 National Defense Authorization Act, Section
1706, the government served the SJAR and record of trial on the victim on 7 March
2014. She then had ten days to submit post-trial matters. On 17 March 2014, the
victim, through counsel, submitted post-trial matters for consideration to the
convening authority. As this submission by the victim contained new matter
pursuant to RCM 1106(f)(7), the government served her submission on the defense,
which afforded them ten days to submit additional matters. On 12 March 2014, the
defense submitted a twenty-day delay request for submission of post-trial clemency
matters, which was approved. The accused submitted his post-trial matters on 8
April 2014, and the convening authority took action on 18 April 2014. Because the
defense receives ten days under RCM 1106(f)(5) and 1106(f)(7) to submit post-trial
matters and respond to any “new matters,” those days do not count as defense delay
in our analysis.


                                           3
STAPLES—ARMY 20130704

      The third Moreno factor weighs slightly in favor of the government, as the
appellant did not assert his right to speedy post-trial processing until 131 days after
sentencing.

       Turning to the fourth Moreno factor, appellant fails to demonstrate prejudice.
Although we find no due process violation after consideration of the Moreno factors,
we review the appropriateness of the sentence in light of the unjustified dilatory
post-trial processing. UCMJ art. 66(c). See Moreno, 63 M.J. at 138-42; United
States v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002). After consideration of the entire record, we conclude
appellant’s case warrants relief in the form of a thirty day reduction in confinement
under Article 66(c), UCMJ, for the unreasonable post-trial delay. See Tardif,
57 M.J. at 224.

                                   CONCLUSION

       The findings of guilty are AFFIRMED. After considering the entire record,
we AFFIRM only so much of the sentence as provides for a dishonorable discharge,
confinement for fourteen years and eleven months, and reduction to the grade of E-1.
All rights, privileges, and property, of which appellant has been deprived by virtue
of that portion of the sentence set aside by this decision are ordered restored. See
UCMJ arts. 58b(c) and 75(a).


                                       FOR
                                        FORTHE
                                            THECOURT:
                                                COURT:




                                       MALCOLM H. SQUIRES, JR.
                                        MALCOLM H. SQUIRES, JR.
                                       Clerk of Court
                                        Clerk of Court




                                           4